Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Objections
Claims 7 and 15 are objected to because of the following informalities: “a temperature of the aging step” should be “the temperature of the aging step”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 pertains to a method for producing aerogel “consisting of” steps (1) through (5). The transitional phrase “consisting of’ excludes any element, step, or ingredient not specified in the claim. See MPEP 2111.03(II). Therefore, the claim excludes any element, step, or ingredient not specified within the claim, including, for instance, the addition/removal of stirring equipment, transfer of mixtures into other containers for drying, placing mixtures into a drying oven or incubation device, or solvent-exchange steps to facilitate drying. Looking to the specification, a description of a method limited solely to the elements, steps, and ingredients listed within the claim is not found. There is insufficient evidence of record that Applicant was in possession of a method containing only the elements, steps, and ingredients found within claim 1. Therefore, claim 1 fails to comply with the written description requirement. 
Claim 1 recites drying temperatures spanning 50 to -90 degrees C and 90 to -150 degrees C within step (5). Written support is not found for the ranges claimed. Rather, support is only found for 50 to 90 degrees C and 90 to 150 degrees C (i.e. the latter end points are +90 degrees C and +150 degrees C as opposed to negative 90 degrees C and negative 150 degrees C). Therefore, claim 1 fails to comply with the written description requirement. 
As claims 2-8 and 11-17 depend from claim 1, they are rejected for the same issues discussed above. 
Claims 3 and 11 recite a new genus “alkyl-substituted alkoxysilane compound”. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See MPEP 2163.05(B). In the present case, the only species described consistent with the newly claimed genus is methyltrimethoxysilane and methyltriethoxysilane. The two species are insufficient to represent the entire “alkyl-substituted alkoxysilane compound” genus claimed in view of the substantial variation within the genus, which includes innumerable alkyl groups (e.g. isoctyl, dodecyl, butyl, isopentyl) and alkoxy groups (e.g. butoxy, octoxy, isooctoxy, ethoxy). Accordingly, claims 3 and 11 fail to comply with the written description requirement. 
Claims 3 and 11 have been amended to recite “the R-silicone oligo molecules comprise: polydimethylsiloxane (PDMS) or dimethyldimethoxysilane (DMDMS)” as opposed to “the R-silicone oligo molecules refer to polydimethylsiloxane (PDMS) or dimethyldimethoxysilane (DMDMS)”. Written support for R-silicone oligo molecules comprising the listed materials as opposed to being the listed materials is not found within specification as originally filed. Therefore, claims 3 and 11 fail to comply with the written description requirement. 
Claims 3 and 11 have been amended to recite “the R- is a functional group at a silicone…” as opposed to “the R- is linked to a functional group at a silicone…”. Written support for the new limitation is not found within the specification as originally filed. Therefore, claims 3 and 11 fail to comply with the written description requirement. 
Claims 3 and 11 have been amended to indicate the functional groups listed (e.g. NH2, OH) pertain to R. Written support for such is not found within the specification as originally filed. Therefore, claims 3 and 11 fail to comply with the written description requirement.
Claims 3 and 11 have been amended to indicate the carbon number C1 to C6 pertains to R. Written support for such is not found within the specification as originally filed. Therefore, claims 3 and 11 fail to comply with the written description requirement.
Claims 1-8 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 indicates “an inorganic binder solution of a small amount” and then later recites “a concentration of the inorganic binder solution is 0.05 to 3.0 vol%”. It is unclear whether the range “0.05 to 3.0 vol%” is supposed to constitute “a small amount” or whether “a small amount” is supposed to be some value(s) within the claimed range (or perhaps encompasses the latter range).  The term “small amount” is not defined by the claim and the specification does not provide any indication as to what quantities constitute “a small amount”. Therefore, the scope of the claim is unclear. 
Claim 1 uses the transitional phrase “consisting of” after the preamble, which excludes any element, step, or ingredient not specified in the claim. Claim 1 also indicates the inorganic binder “comprises” materials such as zirconium phosphate, which opens up the claim to elements or ingredients not specified by the claim. Since the meets and bounds of the claim cannot be determined, the scope of the claim is unclear. 
As claims 2-8 and 11-17 depend from claim 1, they are rejected for the same issue discussed above. 
 Claim 1 uses the transitional phrase “consisting of” after the preamble, which excludes any element, step, or ingredient not specified in the claim. Claims 3 and 11 use the transitional phrase “comprising” with respect to “siloxane compound”, “silicone oligo molecules” and R- groups, which opens up the claim to elements or ingredients not specified by the claim. Since the meets and bounds of the claim cannot be determined, the scope of the claim is unclear.
Claims 3 and 11 indicate the R-silicone oligo molecules can comprise dimethyldimethoxysilane, but dimethyldimethoxysilane is not a silicone oligo molecule. Therefore, the intended scope of the claim is unclear. 
The definition of R- is internally inconsistent within claims 3 and 11. On the one hand, it is indicated that R is a functional group comprising NH2, -OH, -COH-COH, or NCO, but on the other, it is indicated R has a carbon number of C1 to C6. Several of the functional groups listed do not contain carbon. 
Claim 1 uses the transitional phrase “consisting of” after the preamble, which excludes any element, step, or ingredient not specified in the claim. Claims 6 and 14 use the transitional phrase “comprising” with respect to chloride-ion free surfactant, which opens up the claim to elements or ingredients not specified by the claim. Since the meets and bounds of the claim cannot be determined, the scope of the claim is unclear.
Claim 1 uses the transitional phrase “consisting of” after the preamble, which excludes any element, step, or ingredient not specified in the claim. Claim 8 uses the transitional phrase “comprising” with respect to inorganic fiber blanket, organic fiber blanket, and organic foam material, which opens up the claim to elements or ingredients not specified by the claim. Since the meets and bounds of the claim cannot be determined, the scope of the claim is unclear.
Claims 16 and 17 recites “wherein a content ratio of the acid catalyst relative to total acid ions generated from dissociation of the inorganic binder and the siloxane compound is 0.0001:1 to 0.01:1”. It is unclear whether the ratio recited is a weight or molar ratio. It is unclear whether “acid ions generated from dissociation” is meant to apply solely toward “inorganic binder” or to both “inorganic binder” and “siloxane compound”. 
Claims 2, 4, 8, 11-15, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 uses the transitional phrase “consisting of” after the preamble, which excludes any element, step, or ingredient not specified in the claim. Claim 2 introduces new process steps of filling/immersing sol into inorganic/organic fiber blanket or organic foam material, allowing to fill, and allowing to condense gradually to form wet gel. Since claim 2 extends beyond the bounds imposed by claim 1, claim 2 fails to include all of the limitations of the claim upon which it depends. 
As claims 8, 11-15, and 17 depend from claim 2, they are rejected for the same issue discussed above. 
Claim 1 explicitly requires a chloride-ion free surfactant. Claims 4 and 12 recites “the chloride-ion free surfactant is hexadecyl trimethyl ammonium halide”. Since the genus “halide” encompasses “chloride”, the scope of claims 4 and 12 extends beyond the limits imposed by claim 1. Therefore, claims 4 and 12 fail to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant's arguments filed 9/14/2922 have been fully considered but they are not persuasive. 
Applicant urges the term “alkyl-substituted alkoxysilane compound” is supported by the specification; reasoning that “MTMS or MTES, both essentially belonging to alkyl-substituted alkoxysilane compounds… give definitions to the olefin alkoxysilane compound”. This is not found persuasive. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See MPEP 2163.05(B). In the present case, the only species described consistent with the newly claimed genus is methyltrimethoxysilane and methyltriethoxysilane. The two species are insufficient to represent the entire “alkyl-substituted alkoxysilane compound” genus claimed in view of the substantial variation within the genus, which includes innumerable alkyl groups (e.g. isoctyl, dodecyl, butyl, isopentyl) and alkoxy groups (e.g. butoxy, octoxy, isooctoxy, ethoxy). Accordingly, claims 3 and 11 fail to comply with the written description requirement.
Applicant argues the range “0.05 to 3.0 vol% provides a definition for the relative term “a small amount”. The Examiner disagrees since neither the claim, nor the specification defines “a small amount” as “0.05 to 3.0 vol%”. The Examiner fails to see any indication that the “small amount” is equivalent to 0.05 to 3.0 mol%. It is believed removing the phrase “of a small amount” from claim 1 would resolve the issue. 
Applicant appears to construe “the R-silicone oligo molecules comprise: polydimethylsiloxane (PDMS) or dimethyldimethoxysilane (DMDMS)” as indicating PDMS or DMDMS is a part of the “R-silicone oligo molecule”. The Examiner submits a plain reading of the claim language does not indicate PDMS or DMDMS is some moiety within the R-silicone oligo molecule structure. Rather, the limitation implies there are R-silicone oligo molecules present whereby all or some fraction of R-silicone oligo molecules is PDMS or DMDMS. 
Applicant urges the “hexadecyl trimethyl ammonium halide” genus of claim 4 excludes “hexadecyl trimethyl ammonium chloride”. This is not found persuasive as the species “chloride” is encompassed by the genus “halide”. 
Applicant’s arguments with respect to Kotake, Evans, and Wolff have been considered but are moot because the arguments do not apply to any of the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764